Defendant appeals from a judgment of the County Court, Kings County, convicting him of the crime of manslaughter in the first degree, *963and imposing sentence, and from orders of said court denying his motions to set aside the verdict and for a new trial. Judgment reversed, on the law and the facts, and new trial ordered. No separate appeals lie from the orders, which have been reviewed on the appeal from the judgment of conviction. The summation of the assistant district attorney to the jury was inflammatory and prejudicial to the defendant. The issues of fact presented for the jury’s determination were sharply disputed. Under the circumstances, the interests of justice require that a new trial be had. Adel, Acting P. J., Wenzel, Mac-Crate, Schmidt and Beldock, JJ., concur.